10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 1 of 22

REDACTED VERSION OF DOCUMENT SOUGHT TO BE PAR

ALLY SEALED

 

Plaintiffs,
VS.
APPLE, INC.,

Defendant.

DONALD R. CAMERON, et al.,

Pages 1 - 21

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Thomas S. Hixson, Magistrate Judge

NO. C 19-03074 YGR (TSH)

~~ wa ws a ee SS

 

TRANSCRIPT OF

San Francisco, California
Thursday, March 4, 2021

ZOOM WEBINAR SEALED PROCEEDINGS

 

APPEARANCES VIA ZOOM:

 

For Plaintiffs:

BY:

For Defendant:

BY:

 

HAGENS BERMAN SOBOL SHAPIRO LLP
1301 2nd Avenue - Suite 2000
Seattle, Washington 98101

STEVE W. BERMAN, ATTORNEY AT LAW

HAGENS BERMAN SOBOL SHAPIRO LLP
715 Hearst Avenue - Suite 202
Berkeley, California 94710

BEN M. HARRINGTON, ATTORNEY AT LAW
BENJAMIN J SIEGEL, ATTORNEY AT LAW

GIBSON, DUNN & CRUTCHER LLP

333 South Grand Avenue

Los Angeles, California 90017

JAY P. SRINIVASAN, ATTORNEY AT LAW

Reported By: Marla F. Knox, RPR, CRR, RMR
Official Reporter

 

 

1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 2 of 22
SEALED PROCEEDINGS

 

Thursday - March 4, 2021 10:00 a.m.

 

 

PROCEEDINGS

 

---000---
THE CLERK: Good morning, everyone.

We are here in civil action 19-3074, Cameron, et al.
versus Apple, Inc.

The Honorable Thomas S. Hixson presiding.

Counsel, please state your appearances. Let's start with
Plaintiffs' Counsel.

MR. BERMAN: Good morning, Your Honor, Steve Berman of
Hagens Berman on behalf of the Plaintiffs.

THE COURT: Good morning.

MR. HARRINGTON: Good morning, Your Honor, Ben
Harrington of Hagens Berman on behalf of developer Plaintiffs.

THE COURT: Good morning.

MR. SIEGEL: Good morning, Your Honor, Ben Siegel on
behalf of developer Plaintiffs.

THE COURT: Good morning.

MR. SRINIVASAN: Good morning, Your Honor, this is Jay
Srinivasan of Gibson Dunn on behalf of Apple.

We have some folks from my law firm as well as lawyers
from Apple on. They were not intending to appear, but those
are the names that you see.

THE COURT: Okay, good morning. And thank you for the

explanation.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 3 of 22
SEALED PROCEEDINGS

 

 

First, I have a minor question. Exhibit B to the Siegel
declaration is testimony by Tim Cook, Apple's CEO, before the
House Judiciary Committee.

I took a look at the Committee's website, and it seems to
me that that testimony is dated September 14th, 2020.

Let me start by asking Apple: Do you have any reason to
think it's -- the date is different from that?

MR. SRINIVASAN: Your Honor, I haven't checked the
date of his testimony. I know he testified in that timeframe.

So, as I sit here, I don't have any reason to doubt it;
but hopefully I will be able to confirm it by the end of this
hearing.

THE COURT: All right. Let me ask Plaintiffs: Do you
think there is a different date of that testimony?

MR. HARRINGTON: I believe, that's correct,
Your Honor. I have actually looked at that in preparation for
the hearing because the testimony as printed out isn't dated.
But I believe it was in September.

I don't have the specific date in September, but I believe
it was in September of 2020.

THE COURT: Okay. Then let me give the parties my
tentative ruling.

It seems to me that in Mr. Cook's testimony, he was trying
to rebut an accusation that Apple cut Amazon a sweetheart deal.

And in the course of that he described a general practice or

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 4 of 22
SEALED PROCEEDINGS

 

 

policy that Apple had for video streaming apps; that they would
all be eligible for a 15 percent commission rather than a
30 percent, assuming they satisfied certain requirements of the
program. And he didn't go into detail about those -- what
those requirements were.

But his testimony was not limited to Apple TV. It was

clearly referenced an app store and IOS and broadly referenced

devices.
And he said that 130 apps as of that date -- video
streaming apps -- had qualified for the program. He did not

speak the words "Netflix" or "HBO." But those are two very
well-known video streaming apps. They are certainly
competitors of Amazon's.

And if 130 video streaming apps had already qualified for
the 15 percent commission, I think most people would assume
that Netflix and HBO were among them.

And I guess the more important point is that the thrust of
his testimony was that the 15 percent commission was generally
available for video streaming apps, and he was announcing that
publicly to rebut this accusation that Amazon got a sweetheart
deal.

In light of that testimony, I have very -- I find it very
difficult to see why there is anything confidential about the
15 percent commission being charged to Netflix or HBO.

It seems to me like Mr. Cook's testimony really made

 

 
oO

10

11

12

13

14

16

17

18

19

20

21

22

23

24

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 5 of 22
SEALED PROCEEDINGS

 

 

the -- made it clear that Apple wants the world to know that it
was charging companies like that this 15 percent commission.

So, Apple, since my tentative is adverse to you, why don't
you go ahead and address it, please.

MR. SRINIVASAN: Sure, Your Honor, and I will come
right to your question.

I mean, we do have broader, you know, concerns about the
protective order that I would like to discuss particularly ina
situation where Plaintiffs refer to this as an honest
disagreement.

I think things like an honest disagreement should not be,
shoot first and ask questions later; but we will come back to

that.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 6 of 22
SEALED PROCEEDINGS

 

 

And, in fact, what the articles that Mr. Siegel referred
to -- of course, Your Honor, they never referred to Mr. Cook's
testimony back when we asked them what he was describing when
he was reading this material into the record -- they cited a
bunch of articles from -- well, two articles from 2015 and one
from 2019.

What those articles talked about was that -- and this is
why the Video Partner Program ended up coming to bear -- was
that there was a 15 percent commission -- by the way, one thing
I would like to actually, before I get into the details of
this, everything that -- in these articles was reported as
rumor.

And I think you understand that because that's why you are
referring to Mr. Cook's testimony as opposed to what these
articles said because none of that was confirmed by Apple.

The rumor at the time, back in 2015, was there is this
tension because some of these streaming services -- HBO,
Netflix among them and a handful of others -- were receiving 15
percent -- were rumored to be receiving 15 percent when a
subscription came in through Apple TV; but that the 30 percent
commission was holding for the app store.

And that -- so that these particular service providers

 

 
10

11

12

13

14

16

17

18

19

20

21

22

23

24

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 7 of 22
SEALED PROCEEDINGS

 

 

were grousing, rumored -- rumored to be grousing that: Why are
we paying 15 percent for certain subscribers on Apple TV and
for the same service we are paying 30 percent.

And eventually the Video Partner Program that Mr. Cook
announced came to bear where all of those services -- 130 or
140 of them now -- received, as part of a -- not an exception
but as part of another program that was adopted, all received
15 percent from year one.

That's all in the record. We agree with you. Mr. Cook
confirmed what has been public for four years about the Video

Partner Program.

In fact, they just talk about the
tension between Apple TV and the app store.

And what Mr. Cook later described is the actual program.

 

 
oO

10

11

12

13

14

16

17

18

19

20

21

22

23

24

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 8 of 22
SEALED PROCEEDINGS

 

 

THE COURT: It is not clear to me -- the reference in

the transcript to Netflix and HBO is just really brief.

Not

saying how that happened to be the case;

It was just something he was

seeing in the data.
And he is not saying it predated the VPP. He is saying it
predated the subscription -- the year-old subscription policy.
MR. SRINIVASAN: In that specific sentence, the way

you parsed it, I understand what you are saying, Your Honor.

And then he goes on to say: We have seen many examples in

 

 
oO

10

11

12

13

14

16

17

18

19

20

21

22

23

24

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 9 of 22
SEALED PROCEEDINGS

 

 

just the data -- like 140 examples -- with a one-time IAP

charge of 15 percent.

And, in fact, I think it is telling that he doesn't come
back to us and say: Wait a minute. Mr. Cook just said this
three months ago. And that's what I was referring to. He
doesn't say that.

In fact, they go back and they point to these old articles
from 2015 talking about that discrepancy between what HBO is

paying on the two platforms.

That's the only way we think that you can reconcile all of

this.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 10 of 22
SEALED PROCEEDINGS

10

 

 

I guess we do -- and, you know, if you can just indulge me
for a second, Your Honor -- I mean, we -- our position here is
a very delicate one because this implicates, again, third
parties as well.

You know, we -- as you said in the Valve hearing last
week, I mean, there is sensitive material in this case, lots of
sensitive material in this case being disclosed by not just
Apple, who is a Defendant. We are not here voluntarily. And
we are here bearing at the risk of Plaintiffs complying with
the protective order.

We tell our employees -- so they will cooperate and fully
be involved in discovery confidently -- that all of this will
be safeguarded. There won't be any close calls; that the way
lawyers work are -- we all agree. We are very careful. We
check with each other.

By the way, that has been happening in this case quite a
bit. Every one of these discovery letters that we send before
you -- at least mostly led by the Epic lawyers -- they will
send us the entire letter, and they say: Look, we don't want
to take any chances. You tell us what should be sealed. We
have often just submitted it initially under seal, and then
gone through individual redactions.

That's how it should work. That's the way it has worked
with other Plaintiffs' Counsel. Epic, of course, has the same

concern about their material.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 11 of 22
SEALED PROCEEDINGS

11

 

 

And so our view is -- and Plaintiffs themselves say this
is an honest disagreement that we should have met and conferred
about.

Well, that's exactly what we are saying. We could have
hashed this out. We could have said to Mr. Siegel: Why don't
you just refer to Mr. Tim Cook's testimony if that's the point
you want to make because this isn't public.

We could have had this discussion we are having now with
them. And we don't think the way to approach discovery in this
case is to -- again, as I said -- shoot first and ask questions
later.

I'm happy to answer more of these questions, Your Honor;
but we think that there is no way to reconcile what Mr. Siegel
said with what was there publicly.

And at least I think you will agree that our
interpretation is at least a reasonable one. It is hard to
know how the public will take this information when it is
described in this somewhat convoluted way.

We think there is only one way -- it jumped out at us as
something that clearly is not in the public record. So that's
our concern here.

And the last thing I will just say before -- I apologize
for keeping the floor -- is that I think the problem for us if
it had just been the statement and then we contacted Mr. Siegel

and he said: You know what, yes, I was reading from the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 12 of 22
SEALED PROCEEDINGS

12

 

 

transactional data. Yes, it was marked HC -- highly
confidential, Attorneys Eyes Only -- but here is why I made
this honest mistake.

That's not what we got back from Plaintiffs. We got sort
of a coy response. We then realized they weren't going to file
a motion to seal. They weren't going to work with us.

By the way, that was a very different experience we had
with Epic. You may recall, the Epic lawyer said something at a
hearing and we immediately worked it out with them. That's not
what we got.

We kind of got a very -- a very kind of -- a brushoff.

And that concerns us even as much as the issue itself.

It is one thing to make a mistake. It is another thing to
double down and, you know, basically say: We did absolutely
nothing wrong. We don't know why you are making a big deal out
of it.

And it is a very big deal for us. I mean, I respect what
you are saying; but -- your interpretation of it, but we
interpret it very differently.

And more than anything my clients don't understand why a
close call was handled in this way, and they are worried that
future close calls will be handled exactly the same way.

You know, the next one you may not find there to be as
much ambiguity, as we don't in this case. And, again, we will

be left with no remedy as these are public hearings.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 13 of 22
SEALED PROCEEDINGS

13

 

 

THE COURT: Right. Well, there is one thing that I
see in Apple's way, which is I think what happened is
Mr. Siegel was careless at the hearing. Mentioned something
that he learned solely from highly confidential materials that
Apple produced.

You sent him that letter, and then he went on Google to
find something, anything he could, on the Internet that would
have publicly disclosed this information.

Ultimately, I think he succeeded in Mr. Cook's testimony;
but that's not how people are supposed to do things.

I do agree that they shot first and then tried to back it
up later. And that's not the correct way to proceed. They
should have met and conferred with Apple first or moved to
de-designate first. They shouldn't have just said it and then
done some mad dash on the Internet to see if they could find
something that had previously disclosed it.

So I do share your procedural indignation of that and your
concern that if this is how they are going to behave, what
about the next time when they go search the Internet and they
can't find that it is publicly disclosed? And your information
has been improperly disclosed. They shouldn't -- and it wasn't
public. So that does concern me.

But I do think that once Mr. Cook has given this testimony
to Congress, I really can't find that they violated the

protective order.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 14 of 22
SEALED PROCEEDINGS

14

 

 

I don't like the way the Plaintiffs proceeded. I don't
think they should have proceeded in this fashion, but it looks
like this information really was -- was public.

But let me turn this to Plaintiffs. You can see that I
don't like how this happened procedurally. I think you
should -- if you learn something from Apple's discovery, from
their documents that are confidential, you can't just blurt it
out in a public hearing. You need to meet and confer with them
first or move to de-designate first.

And I think what happened is you spoke the information
first, and then afterwards tried to find a public disclosure.
And I'm not going to sanction you for doing that because you
did find the public disclosure.

But this -- at least this is how it looks to me, and I'm
not happy about that. Why don't you speak to that and the
confidentiality issue.

MR. HARRINGTON: Thank you, Your Honor.

I will address your points about the procedure first. I
just want to emphasize as an initial matter that, you know,
there has been no history of violations of the protective order
by developer Plaintiffs, and we have abided by our obligations
to file materials under seal throughout the case. And we take
the protective order very seriously.

The way this particular dispute arose was -- to use

Mr. Srinivasan's word -- a little coy. Because after the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 15 of 22
SEALED PROCEEDINGS

15

 

 

hearing, we received a letter from Apple that said basically,
what are your sources, which stands in stark contrast to how
Apple proceeded with Epic when this happened.

When this happened with Epic, you know, Apple said: Hey,
Epic, we think you disclosed confidential information. Will
you seal the transcript? Epic said: Yes, because they, like
us, had no objection to doing so.

And that was the end it of. You know --

THE COURT: Epic's lawyers stopped herself
mid-sentence when she realized that she said something that she
shouldn't have.

There was no pretending or evading. She realized the
problem, and she stopped herself right then. There was no
reason for Apple to think that they would not be cooperative.

MR. HARRINGTON: That's true, Your Honor. IT don't
think we were uncooperative either, you know.

But I take your point that the correct procedure is to air
these issues prior to hearings, and we will certainly do that
going forward in the case.

This was, you know -- to the extent, you know, we didn't
comply with the procedures that Your Honor has outlined, it
wasn't in bad faith; and we will do everything within our
powers to abide by the protective order going forward.

You know, as to the confidentiality issue, you know, we,

of course, agree that all of this was made public by Mr. Cook.

 

 
oO

10

11

12

13

14

16

17

18

19

20

21

22

23

24

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 16 of 22
SEALED PROCEEDINGS

16

 

 

There is also Apple's website, which is Exhibit G to our
papers, which outlines this program and the 15 percent
commissions that video developers are entitled to under the
program. That also identifies HBO as a participant in the

program. So there is that as well.

First, I don't think that's a fair reading of his
statement on the record. As Your Honor pointed out, Mr. Siegel
was really distinguishing between commissions that arise --

15 percent discount commissions that arise under the
subscription program to any other reason that might exist for

those commissions.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 17 of 22
SEALED PROCEEDINGS

17

 

 

that can't be.

And it is certainly not a violation of a protective order
to disclose what Apple is saying, you know, is just not actual
information. It is not confidential information. It is just
these agreements don't even exist.

So yes, I mean, we just don't see there being anything
non-public that Mr. Siegel disclosed. But we take,

Your Honor's points to heart about the process that should be
followed going forward.

THE COURT: All right. Thank you, Counsel. And
Apple, your reply.

MR. SRINIVASAN: Yeah, I just have a few points in
response to Mr. Harrington.

Just on the issue of the letter, the difference -- and I
think -- I don't want to spend too much time on it -- but one
point is: The reason we sent them a letter was because in part
the statement was vague or it wasn't as clear as when
Ms. Moskowitz made her utterance and stop, as you said.

So there was nothing coy about our letter; and, in fact,
we ask --

THE COURT: Your letter wasn't coy. I mean, anyone

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 18 of 22
SEALED PROCEEDINGS

18

 

 

reading that letter is going to know exactly what your concern
was.

MR. SRINIVASAN: Right. And the response wasn't to
Mr. Cook's testimony, which by the way, I understand, was in
July of 2020 but doesn't change I don't think --

THE COURT: Oh, it was in July?

MR. SRINIVASAN: Yeah.

THE COURT: Okay.

MR. SRINIVASAN: Doesn't materially change your

reasoning at all.

But they don't -- they don't cite to Mr. Cook's testimony.

And so -- but, you know, I understand that that ship has
sailed, but it is interesting that that is how they responded.
The material about Mr. Cook and the VPP program only came in
the context of the briefing a month or so later. So this was

just further backfilling for what was truly a violation.

And I think that's where I just want to close on which is:

There is no dispute that the materials are marked highly

confidential AEO. There is no dispute that Mr. Siegel looked

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 19 of 22
SEALED PROCEEDINGS

19

 

 

at them and repeated what was in them as opposed to referencing
these other public materials.

I think Your Honor has said that there was a violation of
the protective order through his use of it.

He -- you know, maybe he -- the fact that he found other
sources later goes to remedy, but it certainly was a violation.
And we think there should be some consequence to it. Maybe it
is just a warning. But we do -- we do want to make sure that
Plaintiffs' Counsel don't repeat this.

I don't know -- again, we tried to fashion the most
limited remedy we could, but we think there should be at least
a finding that there was a violation because it is a serious
issue; and at least some warning that next time they go through
Section 6.

Because the other thing they are standing on here is they
are not required to use Section 6, which is to approach us and
to talk about any issues they have with something that is more
highly confidential AEO and for us to work that out.

We certainly don't want to go through this again where
they decide to do self-help.

And the last thing I will say is even the case that they
cite, the inadvertence -- bad faith is not necessary.
Inadvertence is enough, all of these things -- without finding
bad faith, the fact is there was a violation. And, you know, I

think there should be some acknowledgment of that.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 20 of 22
SEALED PROCEEDINGS

20

 

 

And we defer to Your Honor on, you know, the degree of a
remedy. But it does seem like there was a violation here.

THE COURT: All right. I hope -- Mr. Harrington, I'm
glad to hear that you have heard my comments about how the
Plaintiffs need to behave better going forward.

It is not okay to repeat something in the public record
that you learned from Apple's confidential document production
and then afterwards try to find a source where it was
previously disclosed publicly.

That's not -- you got lucky here because you did find one,
but that was luck; and that is not respectful of the protective
order or Apple's important confidentiality interests.

So don't do anything like this again. If you want to
raise something that is confidential -- that you have learned
from Apple's confidential documents, then meet and confer with
them ahead of time or move to de-designate.

Don't surprise them like this. And you certainly don't
want to be in a position again where you say something that you
learn from their documents, and then you have to run onto the
Internet to see if you can find anywhere where it was
previously disclosed. Because next time you may not get lucky,
and then that would be a violation of the protective order.

So I hope the Plaintiffs take this advice seriously to
heart and please don't proceed in this way again.

And with that, I'm going to take the matter under

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 21 of 22
SEALED PROCEEDINGS

21

 

 

submission. And I will issue a written order later today.
Thank you.
MR. SRINIVASAN: Thank you, Your Honor.
MR. HARRINGTON: Thank you, Your Honor.
(Proceedings adjourned at 10:24 a.m.)

---000---

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-03074-YGR Document 309-3 Filed 03/25/21 Page 22 of 22

 

 

CERTIFICATE OF REPORTER
We certify that the foregoing is a correct transcript

from the record of proceedings in the above-entitled matter.

DATE: Thursday, March 4, 2021

Marla F. Knox, RPR, CRR, RMR
U.S. Court Reporter

 

 

 
